AO 94 (Rev. 06/09) Commitment to Another District

UNITED STATES DISTRICT COURT

for the
Middle District of Pennsylvania

 

 

United States of America )
v. )
) Case No. 3:19-MJ-10
)
Russell Delano Miley-Cruz ) Charging District’s
Defendant ) Case No. |
COMMITMENT TO ANOTHER DISTRICT
The defendant has been ordered to appear in the Northern District of. Ohio ,
(if applicable) division. The defendant may need an interpreter for this language:

 

 

The defendant: [[] will retain an attomey.

[XJ is requesting court-appointed counsel.
The defendant remains in custody after the initial appearance.

IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer.
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant’s. arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.

Date: 3/1/2019 . / bin A

 

r Judge’s signature

KAROLINE MEHALCHICK, U.S. MAGISTRATE JUDGE

Printed name and title
